Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 25, 2019

                                        No. 04-17-00849-CV

                                          MCJAM, INC.,
                                            Appellant

                                                  v.

                                   CD AUTO SERVICE, INC.,
                                          Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2015-CV-04322
                          Honorable David J. Rodriguez, Judge Presiding


                                           ORDER
Sitting:         Karen Angelini, Justice (not participating)
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On January 4, 2019, appellee filed (1) a motion for extension of time to file a motion for
rehearing and (2) a motion for rehearing. The motion for extension of time to file a motion for
rehearing is GRANTED. The motion for rehearing is DENIED.

           It is so ORDERDED on January 25, 2019.

                                                               PER CURIAM



           ATTESTED TO: __________________________________
                       KEITH E. HOTTLE,
                       Clerk of Court